  Case 1:20-cv-00340-MN Document 55 Filed 03/23/21 Page 1 of 3 PageID #: 944




Marc S. Casarino
600 N. King Street, Suite 800 | Wilmington, DE 19801-3722
Direct 302.467.4520 | Fax 302.467.4550
casarinom@whiteandwilliams.com | whiteandwilliams.com




March 23, 2021

The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19
Room 4324
Wilmington, DE 19801-3555

Re: Barrier1 Systems Inc. v. RSA Protective Technologies, LLC, C.A. No.: 20-00340-MN

Dear Judge Noreika:

We, along with Haug Partners LLP, represent Defendant and Counterclaim Plaintiff RSA
Protective Technologies, LLC in Barrier1 Systems Inc. v. RSA Protective Technologies, LLC,
C.A. No.: 20-00340-MN. We write pursuant to the Court’s oral order of February 8, 2021,
requiring that the parties advise the Court within seven days of a final written decision by the
Patent Trial and Appeals Board (“PTAB”) on the Inter Partes Review (“IPR”) filed by Ameristar
Perimeter Security USA (“Ameristar”). This IPR was terminated on March 16, 2021. We also
write to request that in light of the IPR being terminated, the stay in this case be lifted and the
Court order a new schedule. Barrier1 Systems Inc. (“Barrier1”) has refused to agree to a
schedule and maintains that no schedule should be ordered in this case until its motion to dismiss
is renewed and either 1) decided or 2) a request for a hearing on its motion is denied.

On August 6, 2020, Ameristar (the plaintiff in related C.A. No.: 20-00341-MN, concerning the
same patent-in-suit as the present case) filed a petition for IPR on the RSA patent at issue in this
litigation. On September 23, 2020, both the present case against Barrier1 and the case against
Ameristar were stayed pending decision on institution of the IPR and a new schedule was
ordered should institution be denied. (D.I. 49). On February 5, 2021, the PTAB instituted the
IPR. Ameristar and RSA then settled their dispute and, on March 15, 2021, filed a Joint
Stipulation of Dismissal with this Court with respect to all claims between Ameristar and RSA.
(D.I. 58 in C.A. No. 20-00341-MN). The PTAB terminated Ameristar’s IPR March 16, 2021.
Therefore, the present case against Barrier1 should be reopened and a new schedule ordered.

Immediately after the PTAB terminated Ameristar’s IPR, counsel for RSA reached out to
Barrier1 for the purposes of entering into a Joint Stipulation to lift the stay, and proposed a new
schedule for the case once reopened. (Ex. 1, email correspondence between J. Zafonte and J.


          Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
    Case 1:20-cv-00340-MN Document 55 Filed 03/23/21 Page 2 of 3 PageID #: 945


    March 23, 2021
    Page 2


Higgins). Barrier1 argued that it intended to renew its motion to dismiss RSA’s counterclaim of
infringement (which the Court denied on February 8, 2020 “with leave to renew, if appropriate,
after the IPR”) and request that the Court reschedule a hearing on its motion to dismiss before
scheduling further deadlines in the case. Therefore, Barrier1 was only willing to agree to a
schedule for this case should its request for a hearing on its motion to dismiss be denied. In
negotiating this schedule, Barrier1 pushed back many of the dates RSA proposed by several
months,1 but refused to even discuss an alternative schedule that it would agree to if its request
for a hearing on its motion to dismiss were granted. Barrier1 maintains the position that if its
request for a hearing on its motion to dismiss is granted, this case should not move forward at
all until its motion is decided, and no schedule should be ordered whatsoever. Barrier1 also
notified RSA that it would seek leave to file additional briefing in furtherance of its motion to
dismiss.

Barrier1’s refusal to agree to a schedule for this case once reopened is unreasonable and will
unnecessarily delay this case. A new schedule should be ordered at the time the stay is lifted so
that the case can proceed immediately upon reopening, and should not be contingent in any way
on Barrier1’s pending motion to dismiss. It is just not clear why the case should not move
forward until after Barrier1’s motion to dismiss has been determined—this case was adhering to
a previously ordered schedule before the stay despite Barrier1’s motion to dismiss having not yet
been heard.

Therefore, the parties agree that the stay in this case should be lifted, and agree that the below
schedule should be ordered if Barrier1’s request for a hearing on its motion is denied. It is
RSA’s position, however, that this schedule should be ordered as of the time the stay is lifted,
regardless of the status of Barrier1’s motion.


      DEADLINE                                            DATE
     Exchange List of Claim Term(s)/Phrase(s)             April 5, 2021
     Joint Claim Construction Chart                       May 5, 2021
     RSA Opening Claim Construction Brief                 June 4, 2021
     Barrier1 Answering Claim Construction Brief          July 2, 2021
     RSA Reply Claim Construction Brief                   August 2, 2021
     Barrier1 Sur-Reply Claim Construction Brief          September 2, 2021
     Filing of Joint Claim Construction Brief             September 30, 2021
     Claim Construction Hearing                           At Court’s Discretion
     Joinder of Other Parties                             August 31, 2021
     Amendment of Pleadings                               June 4, 2021
     Substantial Completion of Document Production        September 30, 2021
     Supplementation of Accused Products and              October 15, 2021

1
 RSA agreed to the new dates Barrier1 set forth in this schedule in an attempt to compromise
and move this case forward.
 Case 1:20-cv-00340-MN Document 55 Filed 03/23/21 Page 3 of 3 PageID #: 946


 March 23, 2021
 Page 3


   Invalidity References
   RSA to Provide Final Infringement Contentions        November 1, 2021
   Barrier1 to Provide Final Invalidity Contentions     December 1, 2021
   Fact Discovery Cut-Off                               February 28, 2022
   Rule 26(a)(2) Disclosure of Expert Testimony         April 28, 2022
   Opening Expert Reports                                April 28, 2022
   Supplemental Disclosure (Rebuttal Reports)           May 26, 2022
   Deadline for Expert Depositions                      June 30, 2022
   Case Dispositive Motions                             July 31, 2022
   Joint Proposed Final Pretrial Order in Compliance    Seven business days before
   with                                                 Final Pre-Trial Conference
   Local Rule 16.3(c)
   Proposed Voir Dire, Preliminary Jury Instructions,   Seven business days before
   Final Jury                                           Final Pre-Trial Conference
   Instructions, and Special Verdict Forms
   Final Pretrial Conference                            At Court’s Discretion

   Trial (5 days)                                       At Court’s Discretion




Very truly yours,

WHITE AND WILLIAMS LLP



__________________________________
Marc Casarino (DE #3613)




MSC:mc
